Citation Nr: 1523843	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  15-05 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a compensable initial rating prior to December 3, 2014, and an increased initial rating greater than 20 percent from December 3, 2014, for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from February 1943 to February 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The above noted June 2013 rating decision granted entitlement to service connection for a bilateral hearing loss disability and assigned a noncompensable rating, effective August 9, 2011 (the original date of claim).  Thereafter, a subsequent December 2014 rating decision increased the rating to 20 percent, effective December 3, 2014.  Regardless of the RO's actions, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  Prior to February 25, 2014, audiometric examinations corresponded to no greater than a level II hearing loss for the right ear and no greater than a level VI hearing loss for the left ear.

2.  From February 25, 2014, through December 2, 2014, audiometric examinations correspond to a level IV hearing loss for the right ear and a level V hearing loss for the left ear.

3.  From December 3, 2014, audiometric examinations correspond to a level V hearing loss for the right ear and a level VI hearing loss for the left ear.


CONCLUSIONS OF LAW

1.  Prior to February 25, 2014, a compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.85, Diagnostic Code (DC) 6100, 4.86 (2014).

2.  From February 25, 2014, through December 2, 2014, a 10 percent rating, but no higher, for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.85, DC 6100, 4.86 (2014).

3.  From December 3, 2014, a rating greater than 20 percent for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.85, DC 6100, 4.86 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.

VCAA letters dated in September 2011 and August 2014 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has not reported private treatment for his bilateral hearing loss during the appellate time period.  To the extent that private records exist for the time period prior to his obtaining treatment from VA beginning in 2010, despite multiple letters requesting such information or authorization to seek the records directly from the provider, the Veteran has not provided such information.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran appropriate VA audiological examinations in May 2013 and December 2014.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's hearing loss since he was last examined.  The Veteran has not reported receiving any recent treatment specifically for the condition other than the continued use of bilateral hearing aids, and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The VA examination reports are thorough and supported by VA outpatient treatment records.  There is no rule as to how current an examination must be, and the Board concludes the examinations in this case are adequate upon which to base a decision in that they were performed by neutral, skilled providers who accurately recited the Veteran's history and the examiners' resulting reports provide the data required to appropriately rate the Veteran's disorders.  The examiners specifically noted qualifications of Doctors of Audiology.  See Barr, 21 Vet. App. at 312.

The Board also observes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2009).  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow deficient, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Neither the Veteran nor his accredited representative has asserted that there is any deficiency in his VA examinations.  Furthermore, the Board notes that the examination reports discussed the Veteran's claim that his current symptoms were difficulty hearing and understanding others, especially in the presence of background noise.  Thus, as contemplated by Martinak and directed by 38 C.F.R. § 4.10, the examiners discussed the functional effects of the Veteran's hearing problems in the examination reports.  Moreover, the Veteran reiterated these problems in multiple written statements, as discussed in greater detail below.  Therefore, the Board finds a remand for a VA examination to further document the functional effects of the Veteran's hearing problems would serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).  Consequently, the Veteran's claim is ripe for appellate disposition.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

The evaluation assigned for a service-connected disability is established by comparing the manifestations shown with the criteria in the VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  38 C.F.R. § 4.85.  To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  Id.  Where there is an exceptional pattern of hearing impairment, a rating based on pure tone thresholds alone may be assigned.  38 C.F.R. § 4.86 (a) & (b).

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Where the issue involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case here, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran claims that the noncompensable rating assigned prior to December 3, 2014, and the 20 percent rating from December 3, 2014, do not accurately depict the severity of his disability during those periods.  He has alternately contended that his hearing loss warrants a 40 percent or a 100 percent disability rating.  For the reasons discussed below, the Board concludes that the Veteran warrants a 10 percent disability rating from February 25, 2014, through December 2, 2014, but does not otherwise warrant a higher rating than previously assigned for his bilateral hearing loss for any period on appeal.

Prior to February 25, 2014

Prior to filing his claim, the Veteran sought treatment through VA in October 2010 for ongoing hearing problems.  Specifically, he reported that he did not hear as well as he did in the past.  The Veteran was referred for an audiology consultation.  

In the resulting November 2010 audiological consultation, the Veteran reported difficulty clearly hearing speech for the previous 7 years.  He currently wore hearing aids provided by a private health professional.  The results of the November 2010 audiological test are as follows, with pure tone thresholds recorded in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
50
55
55
LEFT
35
45
60
85
105

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 100 percent for the right ear and 68 percent for the left ear.  The average of the pure tones between 1000-4000 Hz was 50 for the right ear and 74 for the left.  Using Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric designation of I for the right ear and VI for the left ear.  Such a degree of hearing loss warrants only a noncompensable evaluation under Table VII.  The Board notes that it also considered the alternative rating scheme for exceptional patterns of hearing impairment and found it inapplicable here.  See 38 C.F.R. § 4.86 (a) & (b).

In his initial claim for entitlement to service connection in August 2011, the Veteran reported wearing hearing aids for the previous 10 years, but that his wife had told him he needed hearing aids for the last 50 years.  In a September 2011 statement, the Veteran stated that about 10 years previously his primary care provider had insisted that the Veteran have a hearing test because every time the physician turned away from the Veteran he did not understand what she was saying.  She believed he was reading lips.  

The Veteran underwent a VA examination in May 2013.  At that time, the Veteran indicated that he could hear sounds very well, but had trouble understanding spoken words with certain voices, including on television.  These problems occurred even while using his hearing aids.  The results of the VA audiological test are as follows, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
55
65
65
LEFT
35
40
50
65
105

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 90 percent in the right ear and 80 percent in the left ear.  The average of the pure tones between 1000-4000 Hz was 56 for the right ear and 65 for the left.  Using Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric designation of II for the right ear and IV for the left ear.  Such a degree of hearing loss warrants only a noncompensable evaluation under Table VII.  The Board notes that it also considered the alternative rating scheme for exceptional patterns of hearing impairment and found it inapplicable here.  See 38 C.F.R. § 4.86 (a) & (b).

In his July 2013 notice of disagreement, the Veteran reported that despite the use of his hearing aids in restaurants, with even a small amount of background noise, he was unable to understand what was being said at his table.  He also had problems hearing at the movies and the theater, as well as while chewing.

The Board has considered the lay statements provided by the Veteran regarding his difficulty hearing.  As was indicated above, rating a hearing loss disability involves the mechanical application of rating criteria to the results of specified audiometric studies.  

The Board also has considered the arguments of the Veteran's representative, submitted in April 2015, arguing that the May 2013 VA examination was inadequate or should be disregarded because the examiner did not list the decibel level at which the Maryland CNC test was administered and that the determination at what decibel level to conduct the Maryland CNC test was subjective in nature.  In that regard, the Board observes that 38 C.F.R. § 4.85 does not require that the Maryland CNC test be provided at a certain decibel level.  Moreover, "VA benefits from a presumption that it has properly chosen a person qualified to provide a medical opinion in a particular case."  Parks v. Shinseki, 716 F.3d 581, 585 (Fed. Cir. 2013) (citing Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011)); Wise v. Shinseki, 26 Vet. App. 517, 524-27 (2014).  It is presumed that VA follows a regular process that ordinarily results in the selection of a competent medical professional.  Parks, 716 F.3d at 585 ("Viewed correctly, the presumption [of competence] is not about the person or a job title; it is about the process.").  Thus, absent clear evidence sufficient to rebut the presumption of competence, the fact that a person was chosen by VA to provide medical evidence or opinion generally assures that person's competence to provide the requested information.  Sickels, 643 F.3d at 1366.  In light of the foregoing, the Board concludes that the May 2013 examiner, who the examination report noted to be a Doctor of Audiology and an Audiology Supervisor, is presumed to be fully qualified to determine the appropriate decibel level at which to administer the Maryland CNC test.  As such, the Board does not afford the arguments of the Veteran's representative any probative weight.

In light of the foregoing, the evidence does not show the Veteran's hearing loss reached a compensable level at any point during the appellate period prior to February 25, 2014.  Staged ratings for the period prior to February 25, 2014, therefore, are inapplicable here.  See Fenderson, 12 Vet. App. at 119.  Considering the results of the VA examination and other audiological testing, entitlement to a compensable rating prior to February 25, 2014, is denied.

February 25, 2014, through December 2, 2014

On February 25, 2014, the Veteran was seen at a VA facility for his hearing problems.  He reported stable hearing since the last testing in May 2013, but that the clarity of speech had decreased.  The results of the contemporaneous audiological test are as follows, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
55
65
70
LEFT
40
50
65
85
105

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 80 percent in the right ear and 76 percent in the left ear.  The average of the pure tones between 1000-4000 Hz was 58 for the right ear and 76 for the left.  Using Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric designation of IV for the right ear and V for the left ear.  Such a degree of hearing loss warrants a 10 percent evaluation under Table VII.  The Board notes that it also considered the alternative rating scheme for exceptional patterns of hearing impairment and found it inapplicable here.  See 38 C.F.R. § 4.86 (a) & (b).

In March 2014, the Veteran was seen at a VA facility and reported some difficulty hearing the television.

Thus, the objective and subjective evidence of record indicates that the Veteran warrants a 10 percent disability rating for his bilateral hearing loss from February 25, 2014.  The Veteran reported at the time of the February 25, 2014, evaluation that his overall hearing had remained stable, but that the clarity of speech had decreased.  This subjective report was borne out in the objective testing, which showed fairly stable puretone testing levels, but decreased speech recognition results on the Maryland CNC test.  The Board has considered whether an effective date prior to February 25, 2014, is warranted.  The Board recognizes that it is possible, and perhaps likely, that the Veteran's decreased hearing acuity / speech recognition began prior to the February 25, 2014, testing; however, there is no subjective or objective evidence by which the Board could establish a concrete date for when such decreased hearing acuity / speech recognition occurred.  As discussed above, the last objective audiological testing, in May 2013, failed to show a compensable degree of hearing loss and there is no other clear evidence to permit the Board to apply an effective date prior to February 25, 2014.  As such, the Board concludes that a 10 percent rating, but no greater, is warranted from February 25, 2014, through December 2, 2014.

From December 3, 2014

The Veteran underwent a VA audiology examination on December 3, 2014.  
The results of the VA audiological test are as follows, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
55
65
70
LEFT
45
50
60
90
105+
Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 74 percent for both the right and the left ear.  The average of the pure tones between 1000-4000 Hz was 58 for the right ear and 76 for the left.  Using Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric designation of V for the right ear and VI for the left ear.  Such a degree of hearing loss warrants a 20 percent evaluation under Table VII.  The Board notes that it also considered the alternative rating scheme for exceptional patterns of hearing impairment and found it inapplicable here.  See 38 C.F.R. § 4.86 (a) & (b).

In a December 2014 statement, the Veteran reported that at a restaurant or dinner party he was unable to understand what the other diners were saying.  At home with his wife he was unable to understand her while he was chewing.  He had similar difficulties with movies and television shows, as well as understanding his grandchildren.  His January 2015 substantive appeal form reiterated many of these problems.

The Board has considered the lay statements provided by the Veteran.  As was indicated above, rating a hearing loss disability involves the mechanical application of rating criteria to the results of specified audiometric studies.  For the same reasons discussed above, the Board also does not find the absence of a notation as to the decibel level used in conducting the Maryland CNC test to be relevant or problematic.  There is no evidence of a change in the Veteran's hearing since the December 2014 examination and, therefore, nothing to suggest that an additional VA examination would be beneficial.  The probative medical evidence does not show the Veteran's hearing loss has ever reached a compensable level greater than 20 percent from December 3, 2014.  Staged ratings from December 3, 2014, therefore, are inapplicable here.  See Fenderson, 12 Vet. App. at 119.  Considering the results of the VA examination, entitlement to rating greater than 20 percent from December 3, 2014, is denied.


Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected hearing loss are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

Specifically, the Veteran reports difficulty understand speech in environments with background noise; problems hearing the television, movies, opera, or other performances; difficulty hearing while chewing; and problems understanding certain others when speaking, such as his grandchildren.  

The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.

Therefore, the Veteran's struggle to comprehend verbal conversations in situations involving background noise or when certain people are speaking (such as his grandchildren or stage or screen performers) is a factor contemplated in the regulations and rating criteria as defined.  The simple fact that the Veteran's hearing disability does not satisfy the numerical criteria for a compensable rating prior to February 25, 2014, a rating greater than 10 percent from February 25, 2014, through December 3, 2014, or a rating greater than 20 percent from December 3, 2014, under these criteria (to include the criteria specifically designed for the type of real-world impairment experienced by the Veteran) does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.

In addition to the foregoing, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service-connected for his bilateral hearing loss disability and for tinnitus.  The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability, and with the exception of the ratings currently on appeal, has not indicated dissatisfaction with his otherwise assigned rating.

Further, there is no medical evidence indicating that the disability on appeal combines or interacts with his other service-connected disabilities, either separately or together, in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board notes that if the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  In this case, however, the record does not include any such evidence or assertion.  Given the foregoing, the Board concludes that a claim for TDIU is not raised by the record.


ORDER

Entitlement to a compensable initial rating for bilateral hearing loss prior to February 25, 2014, is denied.

Entitlement to an initial rating of 10 percent for bilateral hearing loss from February 25, 2014, through December 2, 2014, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an initial rating greater than 20 percent for bilateral hearing loss from December 3, 2014, is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


